RESCRIPT
CAPOTOSTO, J.
The plaintiff, the widow of Larned Williams, brought an action under the statute for the benefit of herself and children, aleg-ing that her husband came to his ■death as the result of the negligent operation of an electric car of the defendant company on Plainfield street, in the City of providence, in the early evening of March 2l, 1923.
The plaintiff’s contention is that the deceased, accompanied by one Alexander C. Major, was crossing Plainfield street when the outbound electric car in question was a considerable distance away; that the car came along at a fast rate of speed and that the motorman did absolutely nothing, either by way of warning o.r slackening of speed, up to the time that the car hit and fatally injured deceased.
The defendant contends that Williams and his friend Major heedlessly stepped from behind an inbound, car directly in front of the outbound car at a time when the outbound car was so close to the men that, in spite of every reasonable effort to avert the accident, the deceased was struck.
The only witness to the occurrence on behalf of the plaintiff was Major. His testimony in court supports the plaintiff's theory, but his previous sworn statement, contained in a written affidavit given to a representative of the defendant company (Defendant’s Exhibit A), flatly contradicts him in all material details. He now attempts to’ avoid the force of Ms admissions by saying that at the time he made the statement he was nervous; that he was in no- mood to talk; that at .that time he did not care what he did, and that he did not read the report nor was it read to him, although he admits signing the statement and writing the words, “I read tMs statement and it is correct.”
TMs witness further denied making admissions similar to those contained in the report to Lieutenant Perkins of the Providence police and to' Medical Examiner Dr. Clifford' H. Griffin. These witnesses, produced fey the defendant, unequivocally contradicted Major and1 said that shortly after the accident Major told them, and each of them, that Williams and himself stepped from beMnd the inbound car directly in front of the car which injured the deceased. The evidence of this witness is clearly unreliable, if not intentionally revised. The testimony of the motorman was to- the same effect as Major's original statement.
The credible evidence in this Case shows that this unfortunate occurrence was an unavoidable accident. The jury’s verdict is just.
Motion for new trial denied.